                     IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF NORTH CAROLINA
                               WESTERN DIVISION
                            CASE NO. 5:19-cv-00427-BO

NOKIA TECHNOLOGIES OY,                        )
                                              )
       Plaintiff,                             )
                                              )
v.                                            )
                                              )
LENOVO (SHANGHAI)                                ORDER ALLOWING MOTION FOR
                                              )
ELECTRONICS TECHNOLOGY CO.                      EXTENSION OF TIME TO RESPOND
                                              )
LTD.; LENOVO GROUP, LTD.;                          TO MOTION TO LIFT STAY
                                              )
LENOVO BEIJING, LTD.; LENOVO PC               )
HK LIMITED; LENOVO (UNITED                    )
STATES), INC.                                 )
                                              )
       Defendants.



       Upon motion of Defendant Lenovo (United States), Inc., and with the consent of Plaintiff

and for good cause shown, Defendant Lenovo (United States), Inc. is granted an extension of

time within which to respond to Plaintiff Nokia Technologies Oy’s Motion to Lift Stay for the

Limited Purpose of Requesting an Injunction Against a Second Filed Case Raising the Same

Issues Present Here (ECF No. 123), up to and including April 7, 2021.



       This the ______ day of March, 2021.




WBD (US) Case   5:19-cv-00427-BO
         51733570                   Document 123-1 Filed 03/23/21 Page 1 of 1
